COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Number:              01-13-00039-CR
Trial Court Cause
Number:                    1322485
Style:                     Peter John Schuster
                           v The State of Texas
Date motion filed:         December 17, 2013
Type of motion:            Motion to Supplement
Party filing motion:       Appellant
Document to be filed:      None

Is appeal accelerated?      YES        NO

Ordered that motion is:

            Granted
                    If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

            Denied
            Dismissed (e.g., want of jurisdiction, moot)
            Other: _____________________________________




Judge’s signature: /s/ Harvey Brown
                         Acting individually           Acting for the Court

Panel consists of      Justices Jennings, Sharp, and Brown

Date: December 19, 2013